14 Ill. App. 2d 214 (1957)
144 N.E.2d 174
Josephine C. Minnec, Plaintiff-Appellee,
v.
John M. Minnec, Defendant-Appellant.
Gen. No. 11,047.
Illinois Appellate Court  Second District, First Division.
July 22, 1957.
Rehearing denied August 30, 1957.
Released for publication August 30, 1957.
Frederick W. Irion, for appellant.
Leren & Burek and Rinella & Rinella (Alexander J. Burek, and Owen L. Doss, of counsel) for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE DOVE.
Judgment order affirmed.
Not to be published in full.